Appeal by the defendant from a judgment of the Supreme Court, Queens County (Clabby, J.), rendered January 27, 1993, convicting him of attempted arson in the second degree, reckless endangerment in the first degree, assault in the second degree, assault in the third degree, criminal possession of a weapon in *694the fourth degree, resisting arrest, and menacing, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The court properly denied the defendant’s motion to dismiss the indictment based upon the alleged deprivation of bis statutory right to a speedy trial. The record establishes that excluding the reasonable delays attributable to the defendant’s competency proceedings and his competency status (see, CPL 30.30 [4] [a]; People v Santana, 80 NY2d 92, 101-103; People v Mizell, 138 AD2d 527, 528), the defendant was brought to trial within the proscribed period (see, CPL 30.30 [1] [a]). We further find that the approximately 18-month delay from the commencement of the case until trial did not deprive the defendant of his constitutional right to a speedy trial (see generally, People v Taranovich, 37 NY2d 442).
Moreover, the defendant’s sentence was neither harsh nor excessive (see, People v Delgado, 80 NY2d 780; People v Suitte, 90 AD2d 80).
The defendant’s remaining contentions, including those raised in his supplemental pro se brief, are either unpreserved for appellate review or do not warrant reversal. Bracken, J. P., Pizzuto, Friedmann and Goldstein, JJ., concur.